Citation Nr: 1643627	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  09-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES


1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station. 

2. Entitlement to service connection for diabetes mellitus, type II (DMII), to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station. 

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1956 to September 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied service connection for prostate cancer, DM, and hypertension.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  

In June 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record. 

In an October 2012 letter, the Board advised the Veteran that the VLJ who conducted the June 2011 hearing is no longer employed by the Board, and informed him of his right to have a new hearing.  The letter indicated that, if the Veteran did not respond within 30 days, it would be presumed that he did not want another Board hearing.  The Veteran did not respond to the October 2012 letter within 30 days.  Moreover, in April 2013, the Veteran's representative submitted a statement specifying that the Veteran did not desire another Board hearing. 

In September 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in the September 2011 Supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

In April 2013, the Board determined that the directives of the September 2011 Remand were not substantially complied with and, again, remanded the claims on appeal to the AMC for action consistent with the previous Remand directives.  After attempting to complete the requested development, the RO/AMC continued to deny the claims (as reflected in the December 2013 SSOC) and returned the matters on appeal to the Board for further consideration. 

In January 2014, the Board once again remanded the claims on appeal to the AMC for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in the March 2016 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

In January 2013, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant 38 U.S.C.A. § 7107 (West 2012) and 38 C.F.R. § 20.900 (c) (2012).

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems..

For reasons discussed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

As noted, the Veteran has asserted that his current disabilities were incurred during his active military service as a result of exposure to herbicides and other chemicals used at El Toro Marine Corp Air Station.  Specifically, the Veteran testified during his June 2011 hearing that he used chemicals to wash airplane engines and used the base's water to drink and bathe.  

The Veteran also submitted various articles which show that toxic chemicals, including trichloroethylene (TCE), were used at El Toro Marine Corp Air Station in the past, which contaminated the base water system.  The articles also show that TCE causes intestinal disorders, mutations, and several types of cancer.  The evidentiary record also contains a statement from an environmental health scientist from the Centers for Disease Control and Prevention (CDC), dated October 2012, which indicates that there was likely exposure to TCE at El Toro Marine Corp Air Station, although the levels and duration of the exposure are unknown. 

The claims on appeal were most recently remanded by the Board in January 2014 for additional evidentiary development,--specifically, to afford the Veteran a VA examination to obtain medical opinions addressing the likelihood that his claimed disabilities were incurred as a result of his military service, to include his exposure to chemicals therein.  Notably, a remand by the Board.  confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2014, VA examiners diagnosed the Veteran with prostate cancer with residual erectile dysfunction, with onset in 2004; DM, with onset in 1989; and hypertension, with onset in 1994.  As regards prostate cancer, a nurse practitioner-not a physician, as requested-opined  that the Veteran's disability was less likely than not incurred in or caused by service, to include likely chemical exposure, because service treatment records (STRs), to include the reports of the Veteran's September 1956 entrance examination and September 1958 separation examination, did not identify any problems.  Concerning the Veteran's DM and hypertension, the VA examiner opined that it was less likely than not incurred in or caused by service, to include likely chemical exposure, because STRs, to include the Veteran's September 1956 entrance examination and September 1958 separation examination, did not identify any problems.  The examiner also listed the Veteran's glucose results and blood pressure readings from Hillcroft Medical Center from April 2000 to October 2002.  

However, the VA examiner did not address whether the Veteran's possible exposure to chemicals and contaminants while at El Toro at least as likely as not resulted in his disabilities.  Instead, he only noted that the Veteran's STRs did not identify any problems, and therefore it was less likely than not that his disabilities were incurred in or caused by service, to include chemical exposure.  He did not discuss the October 2012 report which indicates that there was likely exposure to TCE at El Toro Marine Corp Air Station, although the levels and duration of the exposure are unknown; or the articles the Veteran submitted that show that TCE causes intestinal disorders, mutations, and several types of cancer.  

Under these circumstances,  the Board finds that the opinions received are inadequate, and a remand is necessary to obtain appropriate, addendum opinions.  See Stegall, supra.  See also  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA obtains an opinion, the opinion must be adequate for the purposes intended).  

On remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician (M.D.), based on claims file review (if possible).  If the VA examiner determines that one or more in-person examination(s) is/are necessary, the Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure all due process requirements are met, and record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion by an appropriate physician based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination(s), by one or more appropriate physician(s), if, in the judgment of the designated physician, such is/are needed to provide the requested opinion(s).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

With respect to each diagnosed disability under consideration-prostate cancer with associated erectile dysfunction,  DMII, and hypertension), the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically-related to service, to include likely chemical and contaminant exposure therein; 

In rendering the requested opinions, the physician should specifically consider and discuss the articles the Veteran submitted that show that toxic chemicals, including TCE, were used at El Toro Marine Corp Air Station in the past, which contaminated the base water system; as well as the October 2012 statement from an environmental health scientist from the CDC, which indicates that there was likely exposure to TCE at El Toro Marine Corp Air Station, although the levels and duration of the exposure are unknown.  

The examiner must also address all pertinent medical and lay evidence of record, to include the service treatment records, and all post-service treatment records, as well as the Veteran's assertions.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for prostate cancer, DM, and hypertension, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

